Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on May 31, 2022 have been entered.  

Status of the Claims
Claims 1-18 are pending and are now under consideration.  Claim 1 has been amended.  This Office Action is in response to the request for continued examination filed on Jun. 22, 2022.  

Information Disclosure Statement
No Information Disclosure Statements have been filed with the present application.  Applicants are reminded of their duty to disclose patents and publications relevant to the patentability of the instant claims.  




OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 1-18 under 35 U.S.C. 112, 2nd paragraph/(b) is maintained, as discussed below.

The rejections of claims 1-9 and 11-18 under 35 U.S.C. 102 are maintained as discussed below.

The rejections of claims 1-18 under 35 U.S.C. 103(a) are maintained as discussed below.

The double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time.

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 1-18 are indefinite in the recitation "the diketopiperazine having acidic or basic side chains and having the formula 2,5-diketo-3,6-di(4-X-aminobutyl)piperazine wherein X is succinyl, glutaryl, maleyl, or fumaryl comprising acidic or basic side chains" in claim 1.  If the recitation "side chains" is intended to refer to the succinyl, glutaryl, maleyl, or fumaryl groups themselves, the claim is indefinite because none of these groups are basic groups (rather, they are all acidic groups).  Thus, depending on the meaning of "side chains", the claim may encompass subject matter (i.e., basic side chains) that are not allowed by the chemical formula recited in the claim.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the claim has been amended (response, p. 6).  
However, the amendment does not overcome all of the indefiniteness issues raised in the prior Office Action.  Specifically, it is unclear how the diketopiperazine can have basic "side chains" when all of succinyl, glutaryl, maleyl, and fumaryl are acidic groups.  Further, applicants have argued that the claimed particles "are inherently composed of the free acid or free base" (response, bridging pgs. 7-8) without explaining which, if any, of the claimed groups can be considered basic.  

Claim Rejections - 35 USC § 102 (Maintained)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-6, 8, 9, and 11-18 are rejected under 35 U.S.C. 102(e) as being anticipated by LEONE-BAY (US 2006/0040953; Priority to Aug. 23, 2004).
The applied reference has a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not the invention "by another," or by an appropriate showing under 37 CFR 1.131.  
The instant claims are drawn to an inhalable dry powder comprising microparticles of a diketopiperazine combined with an active agent, wherein the density of the powder is increased by spray drying.  
Leone-Bay discloses preparation of fumaryl-diketopiperazine (FDKP)-Insulin microparticles (title; abstract; [0009], [0092]; Examples 1, 7).  In the preparation method illustrated by Leone-Bay, 5 g of FDKP was suspended in 75 mL of deionized water.  The FDKP is a suspension in water (i.e., it is in the form of particles in aqueous suspension).  Insulin was added to the suspension and pH was adjusted.  The resulting mixture of insulin and FDKP was filtered and spay-dried to obtain a dry powder ([0099]).  This anticipates instant claims 1-6.  
Regarding claims 8 and 9, Leone-Bay teaches the use of stabilizing agents and one or more pharmaceutically acceptable carriers ([0002], [0081]-[0082]).  
Regarding claims 11-14, Leone-Bay teaches, "The present inventors have unexpectedly determined that the particles of the present invention, have aerodynamic performance which improves with increasing content of a biologically active agent which has not been seen with other particles.  The respirable fraction (% rf), the percentage of particles between 0.5 and 5.8 microns in diameter, of the spray dried particles of the present invention increases with increasing insulin content, rather than decreasing as was expected" ([0073]).  Although the Leone-Bay does not teach the specific percentage of the respirable fraction recited in the claim, the respirable fraction is taught to depend on the content of the active agent in the composition.  Leone-Bay teaches that the % load of the active agent is 25-50% (Table 5).  
Leone-Bay teaches, "Compared to a control formulation prepared by lyophilization, the spray-dried particles demonstrated superior insulin stability as measured by insulin degradation (FIG. 4; [0104]).  Further, Leone-Bay teaches that rugocity which is the ratio of the specific area and the surface area calculated from the particle size distribution and particle density may be controlled to provide dried particles having particular characteristics by spray drying parameters ([0076]).  
It is noted that the claims are product-by-process type claims due to the limitation "wherein the microparticles of the diketopiperazine loaded with an active agent are formed in an aqueous suspension and spray dried to obtain".  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  Leone-Bay teaches spray drying and that this process results in advantages over lyophilization (Fig. 4; [0104]).  Thus, Leone-Bay reads on the instant claims 15-18 since the same process performed with the same materials must result in the same properties.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Leone-Bay does not describe high density DKP microparticles or other properties of the claimed microparticles (response, pgs. 7, 8).  
Leone-Bay teaches the same process performed with the same materials, which must result in the same properties.  It is well-established that an inherent feature need not be recognized at the time of the invention.  See MPEP § 2112(II).  
Applicants argue that the instant claims involve DKP microparticles with acidic or basic side chains, which applicants allege are composed of a free acid or free base (response, pgs. 7-8).  
The examiner cannot agree.  There is nothing in the specification regarding "acidic or basic side chains" requiring a free acid or a free base.  In fact, the specification never mentions "free acid" or "free base".  In response to applicants' argument that the references fail to show certain features of applicants' invention, it is noted that the features upon which applicant relies (i.e., a free acid or free base form) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, the presence of a salt does not render a chemical moiety any less acidic or basic.  Finally, par. [0069] of the instant specification teaches the exact same process as Leone-Bay, adding a solution of active agent to DKP microparticles in solution.  
Applicants argue that the DKP microparticles of Leone-Bay are distinct from those of the instant claims (response, p. 8).  
However, applicants provide no evidence or comparative data to support this assertion.  

Claims 1-9, 11, 13, and 15-18 are rejected under 35 U.S.C. 102(e) as being anticipated by CHEATHAM (US 2006/0099269; Priority to Aug. 23, 2004).
The applied reference has a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not the invention "by another," or by an appropriate showing under 37 CFR 1.131.  
The instant claims are drawn to an inhalable dry powder comprising microparticles of a diketopiperazine combined with an active agent, wherein the density of the powder is increased by spray drying.  
Cheatham discloses spray dried microparticle compositions for drug delivery to the pulmonary system comprising diketopiperazines (DKPs) and active agents including vardenafil and tadalafil (title; abstract; [0014], [0016], [0039]; claims 12, 13, 16, 26).  Cheatham teaches 2,5-diketo-3,6-di(4-fumarylaminobutyl)piperazine (FDKP) as the DKP ([0011]; Example 3).  The compositions are made by spray drying a suspension of the DKP and active agent ([0039]; claim 16).  
Regarding claims 8-9, Cheatham teaches surfactants (Example 3).  
Regarding claim 13, Cheatham discloses the ratio of PDE5 inhibitor and diketopiperazine is 1:1.  
It is noted that the claims are product-by-process type claims due to the limitation "wherein the microparticles of the diketopiperazine loaded with an active agent are formed in an aqueous suspension and spray dried to obtain".  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  Cheatham teaches spray drying ([0039]; claim 16).  Thus, Cheatham reads on the instant claims 15-18 since the same process performed with the same materials must result in the same properties.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Cheatham does not describe high density DKP microparticles or other properties of the claimed microparticles (response, p. 9).  
Cheatham teaches the same process performed with the same materials, which must result in the same properties (e.g., see claim 16).  Note that par. [0069] of the instant specification teaches the exact same process as Cheatham, adding a solution of active agent to DKP microparticles in solution.  The claimed spray-drying process is clearly taught by Cheatham and readily envisioned based on Cheatham's disclosure.  It is well-established that an inherent feature need not be recognized at the time of the invention.  See MPEP § 2112(II).  

Claims 1-6 and 11-18 are rejected under 35 U.S.C. 102(b) as being anticipated by PFÜTZNER (Pfützner, A., et al. Diabetes Technol. Ther. (2002), 4(5), 589-594).
Pfützner discloses Technosphere™/Insulin as an effective approach for pulmonary delivery of human insulin (title; abstract).  Pfützner teaches that 3,6-bis [N-fumaryl-N-(n-butyl)amino]2,5-diketopiperazine (FDKP) self assembles in a mild acid environment (reads on a solution of diketopiperazine forming particles of the instant claim 1) into microspheres, and traps and micro-encapsulates any peptide such as insulin that is present in the solution (reads on providing a solution of active ingredient of the instant claim 1).  Once dried the particles become suitable vehicle for pulmonary delivery to systemic circulation (reads on drying of the particles of the instant claim 1) (bridging pgs. 590-591).  Although Pfützner does not expressly teach the drying technique used, the Pfützner is considered to read on the instantly claimed dry powder for at least two reasons.  
First, Technosphere™/Insulin appears to be exactly the same product instantly claimed.  Note that an inherent feature (in this case, a certain density achieved through the use of spray drying to create Technosphere™/Insulin) need not be recognized at the time of the invention.  See MPEP § 2112(II).  In the absence of objective evidence to the contrary, the Technosphere™/Insulin reads on the instant claims.  
Second, the instant claims are product-by-process type claims due to the limitation "wherein the microparticles of the diketopiperazine loaded with an active agent are formed in an aqueous suspension and spray dried to obtain".  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  See MPEP § 2113.  Thus, even if Technosphere™/Insulin was not made by spray drying, no evidence has been made of record to show a patentable (structural) difference between Technosphere™/Insulin and the instantly claimed product.  Until such evidence has established a patentable difference between the two products, Technosphere™/Insulin is considered to read on the instant claims.  Hence the instant claims 1-6 are rejected under 35 U.S.C. 102(b) as anticipated by Pfützner.  
Claims 11-15 recite various properties of the composition which are considered to flow from the materials and process used to form said materials into a dry powder composition for inhalation.  Absent evidence to the contrary, Pfützner reads on the instant claims 11-18 since the same process performed with the same materials must result in the same properties.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Pfützner does not describe the method of drying the DKP microparticles or other properties of the claimed microparticles (response, p. 10).  
However, it is applicants' burden to illustrate facts with actual proof, not speculate about them.  Applicants have not provided any evidence to show a distinction between the DKP microparticles of Pfützner and those instantly claimed.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  See MPEP § 716.01(c)(II).  See also MPEP § 2145, which states, "…arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)."  Further, it is well-established that an inherent feature need not be recognized at the time of the invention.  See MPEP § 2112(II).  
As detailed in the rejection, the examiner has provided reasoning why the Technosphere™/Insulin of Pfützner is the same product instantly claimed.  Until applicants have established a patentable difference between the two products, Technosphere™/Insulin is considered to read on the instant claims.  "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).  See MPEP § 2113(II).  
Moreover, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  

Claims 1-6 and 11-18 are rejected under 35 U.S.C. 102(b) as being anticipated by STEINER (US 2004/0096403; Pub. May 20, 2004).
Steiner discloses methods for pulmonary drug delivery by forming microparticles of the drug and diketopiperazine (title; abstract; claims 3, 9).  Steiner teaches the drug is preferably a peptide or protein such as insulin, calcitonin, and other hormones, ([0009], [0070], [0072]; claims 5, 11).  The most preferred diketopiperazine is fumaryl 2,5-diketo-3,6-di(4-fumarylaminobutyl)piperazine (FDKP) ([0022]-[0035], [0054]).  Steiner teaches the matrices can be formed by methods known in the art for preparing dry microspheres, such as spray drying ([0009], [0037], [0043]).  
The instant claims are product-by-process type claims due to the limitation "wherein the microparticles of the diketopiperazine loaded with an active agent are formed in an aqueous suspension and spray dried to obtain".  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  
Claims 11-15 recite various properties of the composition which are considered to flow from the materials and process used to form said materials into a dry powder composition for inhalation.  Steiner teaches spray drying ([0043]).  Thus, Steiner reads on the instant claims 11-18 since the same process performed with the same materials must result in the same properties.  
Further regarding claims 13-14, Steiner teaches the drug loading ranges from 0.1-50% when using DKPs, and exemplifies microparticles having about 2.5% drug loading by weight ([0081], [0105]).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Steiner does not describe high density DKP microparticles or other properties of the claimed microparticles (response, p. 9).  
However, Steiner teaches the same process performed with the same materials, which must result in the same properties.  The claimed spray-drying process is clearly taught by Steiner and readily envisioned based on Steiner's disclosure.  It is well-established that an inherent feature need not be recognized at the time of the invention.  See MPEP § 2112(II).  
Applicants are reminded that evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).  

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over LEONE-BAY (US 2006/0040953; Priority to Aug. 23, 2004) in view of CHEATHAM (US 2006/0099269; Priority to Aug. 23, 2004).  
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2).  
The teachings of Leone-Bay are presented supra, and are incorporated herein.  Leone-Bay does not teach vardenafil as an active ingredient.  
Cheatham discloses spray dried microparticle compositions for drug delivery to the pulmonary system comprising diketopiperazines (DKPs) and active agents including vardenafil and tadalafil (title; abstract; [0014], [0016], [0039]; claims 12, 13, 16, 26).  Cheatham teaches 2,5-diketo-3,6-di(4-fumarylaminobutyl)piperazine (FDKP) as the DKP ([0011]; Example 3).  The compositions are made by spray drying a suspension of the DKP and active agent ([0039]; claim 16).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the DKP matrix of Leone-Bay to deliver a known inhalable drug such as vardenafil.  One would be motivated to do so if one desired to treat erectile dysfunction (per Cheatham).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants present the same arguments against the 103 rejection as for the 102 rejection (response, pgs. 11-12).  These arguments have been addressed above, and that discussion is incorporated herein.  
Leone-Bay teaches the same process performed with the same materials, which must result in the same properties.  It is well-established that an inherent feature need not be recognized at the time of the invention.  See MPEP § 2112(II).  
Applicants argue that the instant claims involve DKP microparticles with acidic or basic side chains, which applicants allege are composed of a free acid or free base (response, pgs. 7-8).  
The examiner cannot agree.  There is nothing in the specification regarding "acidic or basic side chains" requiring a free acid or a free base.  In fact, the specification never mentions "free acid" or "free base".  In response to applicants' argument that the references fail to show certain features of applicants' invention, it is noted that the features upon which applicant relies (i.e., a free acid or free base form) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, the presence of a salt does not render a chemical moiety any less acidic or basic.  Finally, par. [0069] of the instant specification teaches the exact same process as Leone-Bay, adding a solution of active agent to DKP microparticles in solution.  
Applicants argue that the DKP microparticles of Leone-Bay are distinct from those of the instant claims (response, p. 8).  
However, applicants provide no evidence or comparative data to support this assertion.  

Claims 1-6 and 8-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over STEINER (US 2004/0096403; Pub. May 20, 2004) in view of EDWARDS (US 6,956,021; Filed Aug. 25, 1999).  
Steiner discloses methods for pulmonary drug delivery by forming microparticles of the drug and diketopiperazine (title; abstract; claims 3, 9).  Steiner teaches the drug is preferably a peptide or protein such as insulin, calcitonin, and other hormones, ([0009], [0070], [0072]; claims 5, 11).  The most preferred diketopiperazine is fumaryl 2,5-diketo-3,6-di(4-fumarylaminobutyl)piperazine (FDKP) ([0022]-[0035], [0054]).  Steiner teaches the matrices can be formed by methods known in the art for preparing dry microspheres, such as spray drying ([0009], [0037], [0043]).  
The instant claims are product-by-process type claims due to the limitation "wherein the microparticles of the diketopiperazine loaded with an active agent are formed in an aqueous suspension and spray dried to obtain".  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  
Claims 11-15 recite various properties of the composition which are considered to flow from the materials and process used to form said materials into a dry powder composition for inhalation.  Steiner teaches spray drying ([0043]).  Thus, Steiner reads on the instant claims 11-18 since the same process performed with the same materials must result in the same properties.  
Further regarding claims 13-14, Steiner teaches the drug loading ranges from 0.1-50% when using DKPs, and exemplifies microparticles having about 2.5% drug loading by weight ([0081], [0105]).  
While Steiner teaches spray drying, and properly anticipates claims 1-6 and 11-18, Edwards is cited to further show both the obviousness of using spray drying and the properties that result from using this process.  Additionally, Steiner does not teach the use of stabilizing agents, a deficiency cured by Edwards.  
Edwards discloses spray drying to prepare stable protein particles for inhalation (title; abstract; col. 4, lines 22-33).  The process results in improved aerodynamic performance (col. 9, line 37 to col. 11, line 7), increased protein stability (col. 3, lines 54-56; col. 4, lines 63-67; col. 5, lines 26-43; claims 1, 19-20, 37-40) and density (col. 4, lines 45-49; col. 8, lines 4-21) relative to lyophilization.  Edwards specifically teaches tap densities less than 0.4 g/ml, less than about 0.1 g/ml or less than about 0.05 g/ml (abstract; col. 9, lines 37-41; claims 12-14, 30-32).  Edwards teaches the spray dried particles may include excipients such as lactose (col. 7, line 65 to col. 8, line 3).  Edwards invites the artisan to optimize the properties of the composition by adjusting the polymers used (col. 8, lines 14-60), which further supports the combination with Steiner.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the DKP matrix of Steiner in a spray drying process.  In doing so, one would have expected the resulting dry powder to feature improved protein stability, density, and aerodynamic performance characteristics (per Edwards).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Edwards does not teach DKP microparticles or other properties of the claimed microparticles (response, p. 12).  
Edwards is not relied upon to teach DKP, but rather to show that spray drying processes are known to result in the same properties instantly claimed (microparticles having an increased density) relative to lyophilization.  Edwards also teaches lactose as an excipient in the spray-dried composition.  In response to applicants' arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over STEINER (US 2004/0096403; Pub. May 20, 2004) in view of EDWARDS (US 6,956,021; Filed Aug. 25, 1999) and RUEGG (US 2006/0147520; priority to Jul. 26, 2004).  
The teachings of Steiner and Edwards are presented supra, and are incorporated herein.  
The references do not teach vardenafil as an active ingredient.  However, the choice of active ingredient is well within the purview of the artisan in this field based on the disorder(s) intended to be treated.  The use of any known inhalable active agent is considered obvious in the absence of unexpected results.  
For instance, Ruegg discloses treatment of pulmonary hypertension with a dry microparticle formulation for inhalation (title; abstract; [0007], [0011]).  Ruegg teaches vardenafil (Levitra®) as a suitable active agent for use in this dosage form ([0009]-[0010], [0442], [0465]-[0473]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the DKP matrix of Steiner to deliver a known inhalable drug such as vardenafil.  One would be motivated to do so if one desired to treat pulmonary hypertension and/or erectile dysfunction (per Ruegg).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Edwards and Ruegg do not teach DKP microparticles or other properties of the claimed microparticles (response, p. 12).  
Edwards is not relied upon to teach DKP, but rather to show that spray drying processes are known to result in the same properties instantly claimed (microparticles having an increased density) relative to lyophilization.  Edwards also teaches lactose as an excipient in the spray-dried composition.  Similarly, Ruegg is relied upon to teach vardenafil (Levitra®) as a suitable active agent in microparticle formulations for inhalation.  In response to applicants' arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 7,820,676
Claims 1-18 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3 and 6-13 of U.S. Patent No. 7,820,676 optionally in view of EDWARDS and RUEGG.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '676 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '676 claims recite a dry powder comprising the same DKPs (claims 10-13) as instantly claimed with at least one cation, which is formed by spray drying.  While the '676 claims do not expressly recite the same properties (e.g., aerodynamic performance, improved stability, increased density) as recited in instant claims 2-18, these properties are considered to flow from the technique used to make the dry powder (i.e., spray drying).  At least Edwards establishes that spray drying results in the same densities as instantly claimed.  Thus, the entire scope of the instant claims is considered obvious in the absence of evidence to the contrary.  

U.S. Patent No. 8,039,431
Claims 1-18 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,039,431 optionally in view of EDWARDS and RUEGG.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '431 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '431 claims recite a dry powder made by the method of claim 1, which includes a step of spray drying to obtain improved pharmaceutic properties as compared to dry powders obtained by lyophilization.  '431 claims 1-14 recite the same features/properties (e.g., amount of active agent, aerodynamic performance, improved stability, increased density) as recited in instant claims 2-18.  Thus, the entire scope of the instant claims is rendered obvious since the instant claims are an obvious variation of the '431 claims.  

U.S. Patent No. 8,512,932
Claims 1-18 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,512,932 optionally in view of EDWARDS and RUEGG.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '932 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '932 claims recite a dry powder made by the method of claim 1 or 17, both of which include a step of spray drying to obtain improved pharmaceutic properties as compared to dry powders obtained by lyophilization.  '932 claims 1-15 and 20-24 recite the same features/properties (e.g., amount of active agent, aerodynamic performance, improved stability, increased density) as recited in instant claims 2-18.  Thus, the entire scope of the instant claims is rendered obvious since the instant claims are an obvious variation of the '932 claims.  

U.S. Patent No. 9,241,903
Claims 1-18 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,241,903 optionally in view of EDWARDS and RUEGG.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '903 claims anticipates or renders obvious that of the instant claims.  Like the instant claims, the '903 claims recite a dry powder made by a spray drying method to obtain improved pharmaceutic properties as compared to dry powders obtained by lyophilization.  '903 claims 1-18 and 20-24 recite the same features/properties (e.g., amount of active agent, aerodynamic performance, improved stability, increased density) as recited in instant claims 2-18.  Thus, the entire scope of the instant claims is rendered obvious since the instant claims are anticipated by, or an obvious variation of, the '903 claims.  

Response to Arguments

Applicants defer addressing the double patenting until the claims are otherwise allowable (response, p. 13).  
Since no allowable subject matter has been indicated and applicants have not taken action to overcome the double patenting rejections, these rejections are maintained.  

Conclusion
Claims 1-18 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658